NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  JOHN J. TITONE,
                  Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7097
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1746, Judge Margaret C.
Bartley.
               ______________________

              Decided: February 9, 2016
               ______________________

   JOHN J. TITONE, Lindenhurst, NY, pro se.

    SEAN SIEKKINEN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH HOSFORD; BRIAN D. GRIFFIN, JONATHAN
KRISCH, MARTIN JAMES SENDEK, Office of General Coun-
2                                       TITONE   v. MCDONALD



sel, United States Department of Veterans Affairs, Wash-
ington, DC.
                 ______________________

    Before MOORE, TARANTO, and HUGHES, Circuit Judges.
PER CURIAM.
    John J. Titone served in the U.S. Army from 1977 to
1984. In 2007, he applied for veterans’ benefits, claiming
that he had a disability relating to a splenectomy con-
nected to his Army service. A Regional Office of the
Department of Veterans Affairs assigned him a disability
rating of 20% as of November 23, 2007. Mr. Titone chal-
lenged the 2007 effective date before the Board of Veter-
ans’ Appeals, arguing that he was entitled to receive
benefits back to 1984, when he left active military service.
The Board rejected his argument, and the United States
Court of Appeals for Veterans Claims affirmed. Mr.
Titone presents the same argument to us. We affirm.
    It is undisputed that Mr. Titone did not file his claim
for disability benefits until 2007. Mr. Titone’s argu-
ment—to the Board, to the Veterans Court, and to us—is
that his benefit entitlement should have begun upon his
discharge from active service in May 1984, not from the
2007 filing date of his claim for disability benefits. The
reason, he contends, is that the Army, when he was
discharged from service, did not inform him of his enti-
tlement to benefits and not until 2007 did he know of his
eligibility. The Board and the Veterans Court both con-
cluded that, under the governing statutory and regulatory
provisions, 38 U.S.C. §§ 5101, 5110; 38 C.F.R. § 3.400, the
claim-filing date was the earliest permissible effective
date for benefits.
    Congress has narrowly defined the scope of our juris-
diction over appeals from the Veterans Court. Because
we are not presented with a constitutional question, our
jurisdiction is limited to “decid[ing] any challenge to the
TITONE   v. MCDONALD                                        3



validity of any statute or regulation or any interpretation
thereof,” 38 U.S.C. § 7292(c), and does not embrace chal-
lenges to “a factual determination” or to “a law or regula-
tion as applied to the facts of a particular case,” id.
§ 7292(d)(2). Accordingly, our jurisdiction here is restrict-
ed to considering the contention, which we may construe
Mr. Titone’s appeal to us as presenting, that the statutes
and regulations must be interpreted to permit an effective
date well before the claim-filing date when the military
did not give notice of eligibility for benefits to a soldier
upon discharge or later.
    That contention, however, lacks merit. 38 U.S.C.
§ 5101(a)(1) requires the filing of a claim before a veteran
will receive benefits, and § 5110(a) provides that “[u]nless
specifically provided otherwise in this chapter, the effec-
tive date of an award based on an original claim . . . of
compensation . . . shall be fixed in accordance with the
facts found, but shall not be earlier than the date of receipt
of application therefor.” Id. § 5110(a) (emphasis added).
The relevant implementing regulation states that unless
the VA receives a claim within one year after a veteran’s
separation from service, the effective date for that veter-
an’s receiving disability compensation is the “date of
receipt of claim, or date entitlement arose, whichever is
later.” 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).
    Those provisions leave no room for an effective date
before the claim-filing date just because Mr. Titone was
not told that he had the option to file a claim for such
benefits when he left active service. And we have previ-
ously rejected similar equitable arguments. See Andrews
v. Principi, 351 F.3d 1134, 1137–38 (Fed. Cir. 2003)
(concluding that the government’s failure to notify under
38 U.S.C. § 7722(b), (c)(1) is not a basis for tolling
§ 5110(b)(1) and that equitable tolling does not apply to
§ 5110(b)(1)); Rodriguez v. West, 189 F.3d 1351, 1354–55
(Fed. Cir. 1999) (determining that 38 U.S.C. §§ 5102,
7722(d) do not “justif[y] ignoring the unequivocal com-
4                                      TITONE   v. MCDONALD



mand in 38 U.S.C. § 5110(a)”); McCay v. Brown, 106 F.3d
1577, 1582 (Fed. Cir. 1997) (holding that equitable tolling
does not apply to § 5110(g)). For those reasons, we must
reject Mr. Titone’s contention and affirm the judgment of
the Veterans Court.
    No costs.
                      AFFIRMED